COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00059-CV

MICHAEL SMITH                                                        APPELLANT

                                        V.

KEVIN SMITH AND                                                      APPELLEES
JANA HENDERSON

                                      AND

GINA KIRKPATRICK                                                     APPELLANT

                                        V.

MICHAEL A. SMITH                                                       APPELLEE

                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      Appellants filed timely notices of appeal from the trial court’s February 18,

2010 “Final Judgment.” We received the trial court’s amended order granting

defendant’s motion for new trial signed on July 18, 2010.

      1
       See Tex. R. App. P. 47.4.
      On July 27, 2010, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered these appeals moot and that the

appeals would be dismissed as moot unless, on or before August 6, 2010, any

party desiring to continue the appeals filed a response showing grounds for

continuing the appeals. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeals as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                  PER CURIAM



PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DELIVERED: August 19, 2010




                                        2